Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered June 7, 2007, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied as plaintiff presented sufficient objective evidence demonstrating the existence of triable issues of fact as to whether he sustained a “serious injury” as a result of the automobile accident between the parties (Insurance Law § 5102 [d]). An MRI taken after the accident revealed tears of the medial meniscus and anterior cruciate ligament in plaintiff’s left knee, and the affidavit of plaintiff’s chiropractor and the affirmation of his physician note that following detailed tests, plaintiff had significant and specified limitations of the range of motion with respect to his lumbar and cervical spine and his left knee both shortly after the accident and more than three years later (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; see also Britt v Goodspeed Tr., 41 AD3d 179 [2007]). Concur—Lippman, P.J., Andrias, Nardelli, Buckley and Acosta, JJ.